(2 or 3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-2, 7-8, 13-14 and 16-17 are pending in this Office Action.
Claims 1, 7, 13 and 16 are amended.
Claims 11-12, 15 and 18 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 2013/0051338 A1).

In regards to claim 1, Ryu teaches a method for data packet transmission comprising:
receiving, by a base station, a first paging message from a core network device, wherein the first paging message comprises instruction information of a small data packet (see Fig. 7 where base station is interpreted as eNB, core network device is interpreted as MME, and UE is interpreted as MTC device; and for components see Fig. 8 and paragraph [0098]; and for first paging message see Fig. 7 step S705 including “Paging request (TAU Request or small packet indication)” from MME to eNB; where the small packet indication is interpreted as instruction information of a small data packet as described in paragraph [0083] for transmission of the small data packet from eNB to MTC device per paragraph [0080]);
sending, by the base station, a second paging message to user equipment (UE) (for second paging message see Fig. 7 step S705 including “Paging (TAU Request or small packet indication)” between eNB and MTC device which follows the Paging request from the MME to the eNB cited above and also comprises the small packet indication);
receiving, by the base station, a radio resource control (RRC) message from the UE, wherein the RRC message is a request for establishing a RRC connection (see Fig. 7 “RRCconnectionReq (MSG#3)” from the MTC device to the eNB in step S720, which is a RRC connection request message #3);
obtaining, by the base station, the small data packet from the core network device after receiving the RRC message (see Fig. 7 step S735 “TAU Accept (piggybacked with MTC Device Trigger Indication… )” is sent from the MME to the eNB which is after step S720 cited above, and see in step S735 where the MTC Device Trigger Indication is piggybacked with DL MTC data per paragraph [0076]; and also see where the TAU accept message contains the small data packet per paragraph [0080]); and
sending, by the base station, a RRC connection establishment message responsive to the RRC message to the UE (see Fig. 7 step S735 “RRC Message (TAU Accept piggybacked with MTC Device Trigger Indication, and RRC context retained)” sent from the eNB to the MTC device which is a RRC message that is interpreted as responsive to the RRC message in step S720 as cited above as it retains the same RRC context per paragraphs [0092-0093]; and the S735 RRC message carries a new establishment cause per paragraph [0097], “In sum, the present description supports the MTC device trigger function/feature by using TAU procedure. To implement features disclosed above, new NAS message IE (i.e., for encapsulating DL/UL small IP packet related to MTC device trigger feature) can be defined in 3GPP standard documents. A new RRC establishment cause (i.e., not using conventional causes such as Tracking Area Update) can be also defined in 3GPP”), wherein the RRC connection establishment message comprises the small data packet (see Fig. 7 step S735 “RRC Message (TAU Accept piggybacked with MTC Device Trigger Indication… )” sent from the eNB to the MTC device as cited above, which contains the small data packet per paragraphs [0076] and [0080] cited above).

In regards to claim 2, Ryu teaches the method according to claim 1, wherein the second paging message comprises the instruction information of the small data packet (see Fig. 7 step S705 including “Paging (TAU Request or small packet indication)” between eNB and MTC device which follows the Paging request from the MME to the eNB cited in claim 1 and also comprises the small packet indication).

(see Fig. 7 where apparatus is interpreted as eNB, core network device is interpreted as MME, and UE is interpreted as MTC device; and for components see Fig. 8 and paragraph [0098]):
receiving a first paging message from a core network device, wherein the first paging message comprises instruction information of a small data packet (for first paging message see Fig. 7 step S705 including “Paging request (TAU Request or small packet indication)” from MME to eNB; where the small packet indication is interpreted as instruction information of a small data packet as described in paragraph [0083] for transmission of the small data packet from eNB to MTC device per paragraph [0080]);
sending a second paging message to user equipment (UE) (for second paging message see Fig. 7 step S705 including “Paging (TAU Request or small packet indication)” between eNB and MTC device which follows the Paging request from the MME to the eNB cited above and also comprises the small packet indication);
receiving a radio resource control (RRC) message from the UE, wherein the RRC message is a request for establishing a RRC connection (see Fig. 7 “RRCconnectionReq (MSG#3)” from the MTC device to the eNB in step S720, which is a RRC connection request message #3);
obtaining the small data packet from the core network device after receiving the RRC message (see Fig. 7 step S735 “TAU Accept (piggybacked with MTC Device Trigger Indication… )” is sent from the MME to the eNB which is after step S720 cited above, and see in step S735 where the MTC Device Trigger Indication is piggybacked with DL MTC data per paragraph [0076]; and also see where the TAU accept message contains the small data packet per paragraph [0080]); and 
 responsive to the RRC message to the UE (see Fig. 7 step S735 “RRC Message (TAU Accept piggybacked with MTC Device Trigger Indication, and RRC context retained)” sent from the eNB to the MTC device which is a RRC message that is interpreted as responsive to the RRC message in step S720 as cited above as it retains the same RRC context per paragraphs [0092-0093]; and the S735 RRC message carries a new establishment cause per paragraph [0097], “In sum, the present description supports the MTC device trigger function/feature by using TAU procedure. To implement features disclosed above, new NAS message IE (i.e., for encapsulating DL/UL small IP packet related to MTC device trigger feature) can be defined in 3GPP standard documents. A new RRC establishment cause (i.e., not using conventional causes such as Tracking Area Update) can be also defined in 3GPP”), wherein the RRC connection establishment message comprises the small data packet (see Fig. 7 step S735 “RRC Message (TAU Accept piggybacked with MTC Device Trigger Indication… )” sent from the eNB to the MTC device as cited above, which contains the small data packet per paragraphs [0076] and [0080] cited above).

In regards to claim 8, Ryu teaches the apparatus according to claim 7, wherein the second paging message comprises the instruction information of the small data packet (see Fig. 7 step S705 including “Paging (TAU Request or small packet indication)” between eNB and MTC device which follows the Paging request from the MME to the eNB cited in claim 7 and also comprises the small packet indication).

In regards to claim 13, Ryu teaches a communication system, wherein the system comprises a core network device and a base station (See Fig. 7 where base station is interpreted as eNB, core network device is interpreted as MME, and UE is interpreted as MTC device; and for components see Fig. 8 and paragraph [0098]);
(for first paging message see Fig. 7 step S705 including “Paging request (TAU Request or small packet indication)” from MME to eNB; where the small packet indication is interpreted as instruction information of a small data packet as described in paragraph [0083] for transmission of the small data packet from eNB to MTC device per paragraph [0080]);
wherein the base station is configured to:
send a second paging message to user equipment (UE) (for second paging message see Fig. 7 step S705 including “Paging (TAU Request or small packet indication)” between eNB and MTC device which follows the Paging request from the MME to the eNB cited above and also comprises the small packet indication);
receive a radio resource control (RRC) message from the UE, wherein the RRC message is a request for establishing a RRC connection (see Fig. 7 “RRCconnectionReq (MSG#3)” from the MTC device to the eNB in step S720, which is a RRC connection request message #3) (see Fig. 7 “RRCconnectionReq (MSG#3)” from the MTC device to the eNB in step S720); and
obtain the small data packet from the core network device after receiving the RRC message; wherein the core network device is further configured to send the small data packet to the base station (see Fig. 7 step S735 “TAU Accept (piggybacked with MTC Device Trigger Indication… )” is sent from the MME to the eNB which is after step S720 cited above, and see in step S735 where the MTC Device Trigger Indication is piggybacked with DL MTC data per paragraph [0076]; and also see where the TAU accept message contains the small data packet per paragraph [0080]);
wherein the base station is further configured to send a RRC connection establishment message responsive to the RRC message to the UE (see Fig. 7 step S735 “RRC Message (TAU Accept piggybacked with MTC Device Trigger Indication, and RRC context retained)” sent from the eNB to the MTC device which is a RRC message that is interpreted as responsive to the RRC message in step S720 as cited above as it retains the same RRC context per paragraphs [0092-0093]; and the S735 RRC message carries a new establishment cause per paragraph [0097], “In sum, the present description supports the MTC device trigger function/feature by using TAU procedure. To implement features disclosed above, new NAS message IE (i.e., for encapsulating DL/UL small IP packet related to MTC device trigger feature) can be defined in 3GPP standard documents. A new RRC establishment cause (i.e., not using conventional causes such as Tracking Area Update) can be also defined in 3GPP”), wherein the RRC connection establishment message comprises the small data packet (see Fig. 7 step S735 “RRC Message (TAU Accept piggybacked with MTC Device Trigger Indication… )” sent from the eNB to the MTC device as cited above, which contains the small data packet per paragraphs [0076] and [0080] cited above).

In regards to claim 14, Ryu teaches the communication system according to claim 13, wherein the second paging message comprises the instruction information of the small data packet (see Fig. 7 step S705 including “Paging (TAU Request or small packet indication)” between eNB and MTC device which follows the Paging request from the MME to the eNB cited in claim 1 and also comprises the small packet indication).

In regards to claim 16, Ryu teaches a communication method, comprising:
sending, by a core network device, a first paging message to a base station, wherein the first paging message comprises instruction information of a small data packet (see Fig. 7 where base station is interpreted as eNB, core network device is interpreted as MME, and UE is interpreted as MTC device; and for components see Fig. 8 and paragraph [0098]; and for first paging message see Fig. 7 step S705 including “Paging request (TAU Request or small packet indication)” from MME to eNB; where the small packet indication is interpreted as instruction information of a small data packet as described in paragraph [0083] for transmission of the small data packet from eNB to MTC device per paragraph [0080]);
sending, by the base station, a second paging message to user equipment (UE) (for second paging message see Fig. 7 step S705 including “Paging (TAU Request or small packet indication)” between eNB and MTC device which follows the Paging request from the MME to the eNB cited above and also comprises the small packet indication);
receiving, by the base station, a radio resource control (RRC) message from the UE, wherein the RRC message is a request for establishing a RRC connection (see Fig. 7 “RRCconnectionReq (MSG#3)” from the MTC device to the eNB in step S720, which is a RRC connection request message #3);
obtaining, by the base station, the small data packet from the core network device after receiving the RRC message; sending, by the core network device, the small data packet to the base station (see Fig. 7 step S735 “TAU Accept (piggybacked with MTC Device Trigger Indication… )” is sent from the MME to the eNB which is after step S720 cited above, and see in step S735 where the MTC Device Trigger Indication is piggybacked with DL MTC data per paragraph [0076]; and also see where the TAU accept message contains the small data packet per paragraph [0080]); and
sending, by the base station, a RRC connection establishment message responsive to the RRC message to the UE (see Fig. 7 step S735 “RRC Message (TAU Accept piggybacked with MTC Device Trigger Indication, and RRC context retained)” sent from the eNB to the MTC device which is a RRC message that is interpreted as responsive to the RRC message in step S720 as cited above as it retains the same RRC context per paragraphs [0092-0093]; and the S735 RRC message carries a new establishment cause per paragraph [0097], “In sum, the present description supports the MTC device trigger function/feature by using TAU procedure. To implement features disclosed above, new NAS message IE (i.e., for encapsulating DL/UL small IP packet related to MTC device trigger feature) can be defined in 3GPP standard documents. A new RRC establishment cause (i.e., not using conventional causes such as Tracking Area Update) can be also defined in 3GPP”), wherein the RRC connection establishment message comprises the small data packet (see Fig. 7 step S735 “RRC Message (TAU Accept piggybacked with MTC Device Trigger Indication… )” sent from the eNB to the MTC device as cited above, which contains the small data packet per paragraphs [0076] and [0080] cited above).

In regards to claim 17, Ryu teaches the method according to claim 16, wherein the second paging message comprises the instruction information of the small data packet (see Fig. 7 step S705 including “Paging (TAU Request or small packet indication)” between eNB and MTC device which follows the Paging request from the MME to the eNB cited in claim 1 and also comprises the small packet indication).

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 

Applicant has argued:
“That is, Ryu explains that at Step 720, the MTC Device (UE) sends an RRCConnectionReq message to the eNB (base station). Ryu also explains that at Step 725, the eNB (base station) sends, to the MTC device (UE) responsive to the RRCConnectionRegq, a RRCConnectionSetup message, which causes the MTC device (UE) to establish a RRC connection. After Step 725, the eNB (base station) sends the RRC message to the MTC Device (UE), and at Step 735, the eNB obtains the TAU Accept message (allegedly, “the small data packet”) from the MME (core network device) and sends the TAU Accept message to the MTC (UE).
In other words, the RRC message at Step 725 that the eNB (base station) sends to the MTC Device (UE) responsive to the RRC message that the MTC Device (UE) sends to the eNB (base station) at Step 720 could not possible include the TAU Request message (small data packet) because the eNB (base station) only obtains the TAU Request message (small data packet) after Step S730. Indeed, Ryu is clear that the eNB (base station) only sends the TAU Request message (small data packet) to the MTC Device (UE) at Step S735. Therefore, for Ryu to teach or suggest, “sending, by the base station, a RRC connection establishment message responsive to the RRC message to the UE, wherein the RRC connection establishment message comprises the small data packet,” as required by amended claim 1, the eNB would have to include the TAU Accept Message in the RRC Message at Step S725, which is unpredictable. Instead, Ryu only sends the RRC connection establishment message at Step S725 and the small data packet at Step S735. Furthermore, as shown in FIG. 7 of Ryu, the RRC connection is complete after Step S730, so there is no reason that the RRC message in Step S735 could possibly be the RRC connection establishment message in the amended claim 1” (see remarks page 8).

The examiner respectfully disagrees.  
Although the applicant has argued that the message responsive to the RRCConnectionReq message in step S720 is the RRCConnectionSetup message in step S725 in Fig. 7 of the Ryu et al. reference, the examiner notes that the RRC message shown in step S735 as cited in the previous office action would also be considered to be “responsive” to the previous RRCConnectionReq message in step S720 under the broadest reasonable interpretation of the claim limitation in view of the specification as S735 is also a RRC message related to the connection establishment procedure.  For example, Ryu discloses in paragraphs [0092-0093] that the message in step S735 retains the RRC context where “The RRC context includes RRC related information obtained during steps S710-S725. For instance, the RRC context includes C-RNTI given by MSG#2 and MSG#4, HARQ status information, RRC related timer information, etc”.  Thus the examiner maintains that the Ryu et al. reference discloses the argued claim limitations as currently amended (see claim 1 citations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478